DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Action is in response to amendment filed on 03/07/2022.
Claims 1 – 11 are pending.
Claims 1, 7, and 11 have been amended.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 7, line 6: --an alternating current (AC) side…--.
Allowable Subject Matter
Claims 1 – 11 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Claims 1 – 11, same reasons of Action sent on 1/6/2022.

The closest references are found based on the updated search:
Arafune et al. (US 2022/0049669 A1) discloses a diagnosis circuit which determines the ground short-circuit failure and the open failure of the inductive load on the basis of a comparison result between a current value and a predetermined threshold current in a case where the failure mode is specified by the current (see claim 3).
Imura (US 2021/0165044 A1) suggests a failure diagnosis method comprising: a first detection of detecting at least one of the current value and the direction with the detection unit in a state where the first circuit breaker is open and the second circuit breaker is closed during discharge of the first energy storage apparatus; and a determination of determining failure of the first circuit breaker based on a detection result of the first detection (see claim 1).
Morishita (US 2020/0259321 A1) teaches that the controller diagnoses the first diagnostic signal reception circuit as being normal in response to that the first diagnostic signal reception circuit receives the first signal transmitted by the first reception circuit diagnosis circuit in a case where the first relay and the second relay are open and the first reception circuit diagnosis circuit transmits the first signal (see claim 4).

However, the combination or each of the cited references above does not disclose nor fairly suggest each and every claimed limitation of independent claims 1 and 11, therefore claims 1 – 11 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIOVANNI ASTACIO-OQUENDO whose telephone number is (571)270-5724. The examiner can normally be reached Monday - Friday, 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUY PHAN can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/GIOVANNI ASTACIO-OQUENDO/Primary Examiner, Art Unit 2867                                                                                                                                                                                                        3/12/2022